FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00071-CV

                             Trial Court No. 03-0046-B/C/S13

Kevin Mauldin

Vs.

Ransom Industries, Inc. d/b/a Tyler Pipe and McWane, Inc.
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                $10.00    Hope Sorensen
Supplemental clerk's record               $77.70    Ramey & Flock
Motion fee                                $10.00    STEPHEN GOETZMANN
Reporter's record                        $100.00    Plaintiff
Clerk's record                           $352.80    Brock & Goetzmann
Required Texas.gov efiling fee            $20.00    STEPHEN GOETZMANN
Supreme Court chapter 51 fee              $50.00    STEPHEN GOETZMANN
Indigent                                  $25.00    STEPHEN GOETZMANN
Filing                                   $100.00    STEPHEN GOETZMANN
TOTAL:                                   $745.50

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 9th day of January 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk